                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No. 18-cv-04432-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                 v.                                          SETTLEMENT
                                  10

                                  11     EDENVALE INVESTMENT CO., INC., et                   Re: Dkt. No. 41
                                         al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Plaintiff having filed a notice of settlement (Dkt. No. 41), all current deadlines and

                                  15   appearances are vacated.

                                  16          On or before December 30, 2019, a dismissal shall be filed pursuant to Fed. R. Civ. P.

                                  17   41(a)(1). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i) by

                                  18   notice if the defendant has not filed an answer or motion for summary judgment, or (ii) by

                                  19   stipulation signed by all parties who have appeared. Because defendants answered the complaint

                                  20   (Dkt. Nos. 11-13), plaintiff may not voluntarily dismiss this case absent a stipulation also signed

                                  21   by defendant or an order from the Court.

                                  22          If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  23   2, 5th Floor of the United States District Court, 280 South First Street, San Jose, California on

                                  24   January 7, 2020, 10:00 a.m. and show cause, if any, why the case should not be dismissed

                                  25   pursuant to Fed. R. Civ. P. 41(a). Additionally, the parties shall file a statement in response to this

                                  26   Order to Show Cause no later than January 3, 2020 advising as to (1) the status of their activities

                                  27   in finalizing settlement; and (2) how much additional time, if any, is requested to finalize the

                                  28   settlement and file the dismissal.
                                   1          If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                   2   vacated and the parties need not file a statement in response to this Order.

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 31, 2019

                                   5

                                   6
                                                                                                    VIRGINIA K. DEMARCHI
                                   7                                                                United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
